


EXHIBIT 10.68(a)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit, as indicated by “[*]”, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been filed
separately with the Securities and Exchange Commission.


AMENDMENT No.1 TO LETTER AGREEMENT COM0191-10




This Amendment No.1 to Letter Agreement COM0191-10, dated as of March 11, 2011
(“Amendment No. 1”) relates to the Letter Agreement COM0191-10 (the “Letter
Agreement”) between Embraer S.A. (formerly known as Embraer - Empresa Brasileira
de Aeronáutica S.A.) (“Embraer”) and Republic Airline Inc. (“Buyer”) dated
November 3rd, 2010 (collectively referred to herein as “Agreement”). This
Amendment No. 1 is between Embraer and Buyer, collectively referred to herein as
the “Parties”.


This Amendment No.1 sets forth additional agreements between Embraer and Buyer.


Except as otherwise provided for herein all terms of the Letter Agreement shall
remain in full force and effect. All capitalized terms used in this Amendment
No.1, which are not defined herein shall have the meaning given in the Letter
Agreement. In the event of any conflict between this Amendment No.1 and the
Letter Agreement the terms, conditions and provisions of this Amendment No.1
shall control.




NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:


1.
CHANGES



a.
In Section 1.3(f) of the Letter Agreement, [ Confidential] is changed to [*].



b
In Section 8(b) of the Letter Agreement, [*] is changed to [*] each time it
appears.



c.
In [*] Section 9.1 of the Letter Agreement, on line three [*] is changed to [*],
and on line four [*] is changed to [*].



d.
In Section 1.2 to Schedule 2 to the Letter Agreement, [*] is changed to [*] each
time it appears and [*] is changed to [*].



2.
COUNTERPARTS



This Amendment No.1 may be executed in counterparts, which together shall
constitute a single instrument and shall be governed by and construed in
accordance with the laws of the State of New York.


3.
MISCELLANEOUS

All other provisions of the Agreement which have not been specifically amended
or modified by this Amendment No. 1 shall remain valid in full force and effect
without any change.

* Confidential

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No.1 to Letter Agreement to be
effective as of the date first written above.




Embraer S.A.
Republic Airline Inc.


By /s/ Paulo Cesar de Souza de Silva
Name: Paulo Cesar de Souza de Silva
Title: Executive Vice President Airline Market


By /s/ Bryan K. Bedford
Name: Bryan K. Bedford
Title: President and CEO




By/s/ Artur Coutinho
Name:Artur Coutinho
Title:Executive Vice President of Industrial Operations


Date:
Place:


Date:
Place:
 





Witness: /s/ Carlos Martin Dutra            Witness: /s/ Lars-Erik Arnell


Name: Carlos Martin Dutra             Name: Lars-Erik Arnell



* Confidential